Citation Nr: 0717163	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, depression, and PTSD.  


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and PTSD, was previously denied in a September 2003 RO 
decision.  The veteran did not appeal this decision.  

2.  Evidence received since the last final decision in 
September 2003 is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision that denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, depression, and PTSD, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (1997). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The RO declined to reopen the claim in 
November 1997 and several times thereafter.  Most recently, 
the RO declined to reopen the claim in a September 2003 
rating decision.  While the RO found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In a decision dated in September 2003, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the 
September 2003 decision became final because the appellant 
did not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in March 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  VA denied the claim because the 
veteran did not have a clear current diagnosis of PTSD, 
credible supporting evidence of the claimed in-service 
stressor, or a link between current symptoms and the claimed 
in-service stressor.     
  
The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder in March 
2004.  The Board finds that the evidence received since the 
last final decision is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted Social Security 
Administration (SSA) Disability Determination Services 
records dated from February 1983 to May 1983.  Among these 
records is a psychiatric examination that diagnosed the 
veteran with non-differentiated schizophrenia, psychotic, and 
a psychiatric questionnaire that diagnosed him with severe 
schizophrenia, chronic undifferentiated type.  Neither of the 
physicians related this disorder to the veteran's service.  
There is also the record of an unannounced home visit to the 
veteran in which he was locked inside the bathroom and 
refused to come out.     

Other newly submitted evidence includes February 1991 private 
medical records in which the veteran complained of anxiety 
and was prescribed medication for it.  He was diagnosed with 
anxiety disorder, but it was not related to his period of 
service.  

Newly submitted evidence also includes VA medical records 
dated from June 2003 to August 2005, which indicate, in 
pertinent part that the veteran was treated for 
schizophrenia, chronic undifferentiated type, and that a 
physician proposed to rule out PTSD, but those records  do 
not relate his schizophrenia to his active service.  

The veteran also submitted an April 2005 VA examination 
evaluating him for PTSD.  He was found not to meet the 
diagnostic criteria for PTSD and was instead diagnosed with 
depressive disorder, not otherwise specified, and 
schizophrenia based on his records.  The examiner did not 
relate these disorders to the veteran's period of active 
service.

Other newly submitted evidence includes an October 2005 
statement from the veteran describing his experiences in 
Vietnam.  He reported that part of the airport where he 
landed had been burnt as well as the dining room of the 
company to which he was assigned.  He also stated that there 
were battles and firing day and night and that one of his 
comrades went to the field and did not return because he was 
killed.  He further reported that one of his friends was 
killed in the veteran's bunker in the mountains and that a 
hostage was thrown from a helicopter as the helicopter fired 
at the bunker every 15 minutes.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder.  First, although the 
additionally submitted VA records, private records, and VA 
examination are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  While these records demonstrate that the veteran 
was diagnosed with psychiatric disorders and received 
treatment for them, they do not supply a nexus between his 
psychiatric disorders and his service.  Accordingly, they do 
not establish a fact necessary to substantiate the claim, and 
the claim for service connection for an acquired psychiatric 
disorder cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  

Next, while the SSA records relate to the veteran's 
psychiatric disorders, there is no mention of his military 
service as a possible cause of his schizophrenia.  Thus, 
while this evidence is new, in the sense that it has not 
previously been considered, it is not material, as it does 
not establish a fact necessary to substantiate the claim, and 
the claim can therefore not be opened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  

Nor can the claim be reopened on the basis of the veteran's 
statement describing his experiences in Vietnam.  The 
stressors that he submitted are neither verifiable nor 
researchable.  He mentioned general events and incidents, but 
in order to conduct a meaningful search on his behalf by the 
United States Army and Joint Services Records Research Center 
(JSRRC), he needs to provide the unit and a period of time in 
which these incidents occurred.  Thus, while this evidence is 
new, in the sense that it has not previously been considered, 
it is not material, as it does not establish a fact necessary 
to substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  See 38 C.F.R. § 
3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in September 2003, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for an acquired 
psychiatric disorder since the September 2003 rating decision 
because no competent evidence has been submitted relating any 
current mental disorder to the veteran's service.  Thus, the 
claim for service connection for an acquired psychiatric 
disorder is not reopened and the benefits sought on appeal 
remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in June 2004; a statement of the case in November 
2004; and a supplemental statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

The application to reopen the claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, depression, and PTSD, is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


